IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-68,543-03


                      EX PARTE PAUL EUGENE DENLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 417904-B IN THE 262ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated sexual assault and sentenced to twenty-five years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Denley v. State, No. B14-

85-00532-CR (Tex. App. — [14th Dist.] June 25, 1987). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that, due to a nunc pro tunc, his sentence discharged prior to the issuance

of a pre-revocation warrant that resulted in his parole revocation. Applicant has alleged facts that,

if true, might entitle him to relief. TEX . GOV ’T CODE § 508.283(b) and (c); Ex parte Spann, 132

S.W.3d 390 (Tex. Crim. App. 2004). Accordingly, the record should be developed. The trial court
                                                                                                       2

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order the Texas Department of Criminal Justice’s Office of the General Counsel to obtain

a response from a person with knowledge of relevant facts. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The response shall state the following:

        (1) Applicant’s sentence-begin date,
        (2) the date and effect of any nunc pro tunc judgments on Applicant’s discharge date,
        (4) the dates any revocation warrants were issued and executed, and
        (5) whether Applicant received credit while released on parole.

        The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within thirty days from the

date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         August 25, 2021
Do not publish